 USDC IN/ND case 3:20-cv-00504-JD-MGG document 3 filed 06/19/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RODOLFO ANTONIO LOPEZ JR,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-504-JD-MGG

 INDIANA STATE OF, et al.,

               Defendants.

                                 OPINION AND ORDER

       Rodolfo Antonio Lopez Jr. filed this case on his own behalf while being held at

the Orange County Jail in Florida. He did not pay the filing fee and he is barred from

proceeding in forma pauperis “unless [he] is under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g). Mr. Lopez is subject to this restriction because he has, “on

three or more prior occasions, while incarcerated or detained in any facility, brought an

action or appeal in a court of the United States that was dismissed on the grounds that it

[was] frivolous, malicious, or fails to state a claim upon which relief may be granted . .

..” Id. This is commonly known as the “three strikes” provision. In fact, Mr. Lopez has 5

strikes:

       (1) Lopez v. St. Joseph County Jail, 3:19-CV-957 (N.D. Ind. filed 6/5/2019),
       dismissed August 13, 2019, pursuant to 28 U.S.C. § 1915A because the
       complaint did not state a claim for which relief could be granted;

       (2) Lopez v. Veterans Affairs, 3:19-CV-506 (N.D. Ind. filed 7/1/2019),
       dismissed January 9, 2020, pursuant to 28 U.S.C. § 1915A for filing a
       frivolous lawsuit; and
 USDC IN/ND case 3:20-cv-00504-JD-MGG document 3 filed 06/19/20 page 2 of 3


       (3) Lopez v. Micheal Rogers, 3:20-CV-39 (N.D. Ind. filed 1/10/2019),
       dismissed April 30, 2020, pursuant to 28 U.S.C. § 1915A for failure to state
       a claim;

       (4) Lopez v. Aramark, 3:20-CV-40 (N.D. Ind. filed 1/10/2019), dismissed
       April 30, 2020, pursuant to 28 U.S.C. § 1915A for failure to state a claim;

       (5) Lopez v. The People, 3:20-CV-41 (N.D. Ind. filed 1/10/2019), dismissed
       January 16, 2020, pursuant to 28 U.S.C. § 1915A for failure to state a claim;

       An inmate who has struck out “can use the partial prepayment option in

§1915(b) only if in the future he ‘is under imminent danger of serious physical injury.’”

Abdul-Wadood v. Nathan, 91 F.3d 1023, 1025 (7th Cir. 1996) (quoting 28 U.S.C. § 1915(g)).

In order to meet the imminent danger standard, the threat complained of must be real

and proximate. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003). Only “genuine

emergencies” qualify as a basis for circumventing § 1915(g). Lewis v. Sullivan, 279 F.3d

526, 531 (7th Cir. 2002).

       Here, the complaint vaguely alleges violation of his civil rights in relation to a

state court conviction in case number 46D01-1802-F6-149. Nothing in the complaint

alleges that he faces a genuine emergency or that he is in imminent danger of serious

physical injury. Therefore, he may not proceed in forma pauperis. He must pay the full

filing fee before he can proceed with this lawsuit.

       For these reasons, the court GRANTS Mr. Lopez until July 24, 2020, to pay the

$400 filing fee and CAUTIONS him if he does not respond by the deadline, this case

will be dismissed without further notice for non-payment of the filing fee.




                                             2
USDC IN/ND case 3:20-cv-00504-JD-MGG document 3 filed 06/19/20 page 3 of 3


    SO ORDERED on June 19, 2020


                                            /s/JON E. DEGUILIO
                                        CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                    3
